Title: To George Washington from John Laurens, 12 February 1782
From: Laurens, John
To: Washington, George


                  
                     Dear General.
                     Jacksonburg 12th feby 1782
                  
                  I have written a letter of this date to Congress inclosing one to me, from Mr Moses Young my fathers Secretary, by which it appears that our Minister plenipotentiary at the Court of Versailles had not so late as the 28th Septem: received official notice of the Resolve of Congress for exchanging Genl Bourgoyne.  I likewise inclosed a letter from Genl Cornwallis in which he assures me that all his influence will be exerted to effect an exchange between him and my father, provided I transmit him an official paper authorising it on the part of Congress.
                  I claim Your Excellencys promise to interest yourself in a business, in which I feel so many powerful public and private motives.  Your Excellencys friendship becomes the more necessary as I am informed that the Exchange of Cornwallis has been represented in Congress as impolitic at the present juncture, on account of his talents and influence.  the former can excite no apprehension in my mind, while the American Army continues under its present auspices—with regard to the latter, which some allege would extend to securing a reinforcement and a continuance of the war—it appears to me that the credit of no one individual would tempt the british ministry at the present period to carry their views beyond a vigorous effort for the recovery of Georgia and So. Carolina—this appears to me to be the last plan they can propose to themselves and in the execution of it they must employ all their means, let who will command their army—their most sanguine hope cannot lead them beyond a truce or a treaty upon the footing of uti possidetis, they retaining the two States above mentioned—as this object will require all the military exertions they can possibly make, and the aid of every political intrigue, I do not think one General officer would bring out a larger reinforcement than another.
                  These being my sentiments I apply with confidence to Your Excellency, and beg leave to sollicit in the most earnest terms—your friendly attention to any fathers circumstances—the continuance of a loathsome imprisonment, in which he is excluded from the converse or correspondence of his friends and laborers under every illiberal restriction that his mean-spirited tyrannical persecutors can invent—may at his advanced age, prove fatal.
                  Considering the perseverance of the british ministry in their absurd pretension it is probable that an exchange would be more readily effected Under your immediate authority than by the intervention of Congress—& perhaps there are other officers besides Cornwallis, who the british wd be glad to receive in exchange for my father.
                  I entreat Your Excellencys pardon for troubling you with this tedious epistle—but my distress for a parent whom I love almost to adoration, and Your Excellencys goodness will form an excuse for me.  I beg Your Excellency will accept the sincere and repeated assurances of veneration and attachment with which I am invariably Dear General Your most obedt Servt
                  
                     John Laurens
                  
               